Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2008, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-14120 BLONDER TONGUE LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (732) 679-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock, par value $.001, outstanding as of November 12, 2008: 6,222,252 The Exhibit Index appears on page 19. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (unaudited) September 30, December 31, Assets (Note 4) Current assets: Cash $1,488 $270 Accounts receivable, net of allowance for doubtful accounts of $304 and $349 3,699 2,926 Inventories (Note 3) 8,471 8,572 Prepaid and other current assets 1,198 939 Deferred income taxes 453 453 Total current assets 15,309 13,160 Inventories, net non-current (Note 3) 5,121 5,868 Property, plant and equipment, net of accumulated depreciation and amortization 4,119 4,530 Patents, net 103 74 Other assets, net 390 414 Deferred income taxes 1,903 1,903 $26,945 $25,949 Liabilities and Stockholders Equity Current liabilities: Current portion of long-term debt (Note 4) $213 $2,560 Accounts payable 2,232 1,779 Accrued compensation 435 524 Income taxes payable 49 49 Other accrued expenses 273 346 Total current liabilities 3,202 5,258 Long-term debt (Note 4) 3,787 14 Commitments and contingencies - - Stockholders equity: Preferred stock, $.001 par value; authorized 5,000 shares; no shares outstanding - - Common stock, $.001 par value; authorized 25,000 shares, 8,465 shares Issued 8 8 Paid-in capital 25,124 24,887 Retained earnings 2,789 3,747 Accumulated other comprehensive loss (654) (654) Treasury stock, at cost, 2,242 shares, (7,311) (7,311) Total stockholders equity 19,956 20,677 $26,945 $25,949 See accompanying notes to consolidated financial statements 2 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Net sales $9,709 $9,211 $25,155 $24,720 Cost of goods sold 6,810 5,737 16,955 16,371 Gross profit 2,899 3,474 8,200 8,349 Operating expenses: Selling 1,049 1,123 3,238 3,733 General and administrative 1,225 1,172 3,795 3,799 Research and development 480 454 1,452 1,354 2,754 2,749 8,485 8,886 Income (loss) from operations 145 725 (285) (537) Other Expense: Interest expense (net) (95) (122) (345) (358) Income (loss) from continuing operations before income taxes 50 603 (630) (895) Provision (benefit) for income - taxes Income (loss) from continuing operations 50 603 (630) (895) Discontinued operations: Loss from discontinued operations (net of tax) (18) (31) (38) (197) Loss on disposal of Assets of - - (290) (59) Discontinued Operations Total discontinued operations (18) (31) (328) (256) Net income (loss) $32 $572 $(958) $(1,151) Basic and diluted income (loss) per share from continuing operations $0.01 $0.10 $(0.10) $(0.14) Basic and diluted loss per share from discontinued operations - $(0.01) - $(0.03) Basic and diluted loss per share on disposal. - - $(0.05) $(0.01) - $(0.01) $(0.05) $(0.04) Basic and diluted net income (loss) per share $0.01 $0.09 $(0.15) $(0.18) Basic and diluted weighted average shares outstanding 6,222 6,222 6,222 6,222 See accompanying notes to consolidated financial statements 3 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, 2008 2007 Cash Flows From Operating Activities: Net loss $(958) $(1,151) Adjustments to reconcile net loss to cash provided by operating activities: Stock compensation expense 237 296 Loss on Hybrids property and equipment 290 - Depreciation 298 351 Amortization 26 25 Allowance for doubtful accounts (45) 71 Provision for inventory reserves (3,407) 558 Changes in operating assets and liabilities: Accounts receivable (728) 201 Inventories 4,255 (486) Prepaid and other current assets (259) (273) Other assets 24 278 Income taxes - (11) Accounts payable, accrued compensation and other accrued expenses 291 593 Net cash provided by operating activities 24 452 Cash Flows From Investing Activities: Capital expenditures (214) (127) Proceeds on sale of Hybrid property and equipment 37 - Acquisition of patents (55) - Net cash used in investing activities (232) (127) Cash Flows From Financing Activities: Borrowings of debt 23,940 24,815 Repayments of debt (22,514) (25,071) Net cash provided by (used in) financing activities 1,426 (256) Net increase in cash 1,218 69 Cash, beginning of period 270 84 Cash, end of period $1,488 $153 Supplemental Cash Flow Information: Cash paid for interest $353 $372 Cash paid for income taxes - $11 See accompanying notes to consolidated financial statements. 4 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) Note 1 - Company and Basis of Presentation Blonder Tongue Laboratories, Inc. (the  Company ) is a designer, manufacturer and supplier of electronics and systems equipment for the cable television industry, primarily throughout the United States. The consolidated financial statements include the accounts of Blonder Tongue Laboratories, Inc. and subsidiaries. Significant intercompany accounts and transactions have been eliminated in consolidation. The results for the periods ended September 30, 2008 are not necessarily indicative of the results to be expected for the full fiscal year and have not been audited. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting primarily of normal recurring accruals, necessary for a fair statement of the results of operations for the periods presented and the consolidated balance sheet at September 30, 2008. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the SEC rules and regulations. These financial statements should be read in conjunction with the financial statements and notes thereto that were included in the Companys latest annual report on Form 10-K for the year ended December 31, 2007. Note 2  Significant Accounting Policies and New Accounting Pronouncements Third three months of 2008 Compared with third three months of 2007 Cash balances at financial institutions are insured by the Federal Deposit Insurance Corporation (FDIC) up to $250,000 per insured entity. Balances of cash at financial institutions may at times exceed the FDIC limit. In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 establishes a single definition of fair value and a framework for measuring fair value, sets out a fair value hierarchy to be used to classify the source of information used in fair value measurements, and requires new disclosures of assets and liabilities measured at fair value based on their level in the hierarchy. This statement applies under other accounting pronouncements that require or permit fair value measurements. In February 2008, the FASB issued Staff Positions (FSPs) No. 157-1 and No. 157-2, which, respectively, remove leasing transactions from the scope of SFAS No. 157 and defer its effective date for one year relative to certain nonfinancial assets and liabilities. As a result, the application of the definition of fair value and related disclosures of SFAS No. 157 (as impacted by these two FSPs) was effective for the Company beginning January 1, 2008 on a prospective basis with respect to fair value measurements of (a) nonfinancial assets and liabilities that are recognized or disclosed at fair value in the Companys financial statements on a recurring basis (at least annually) and (b) all financial assets and liabilities. This adoption did not have a material impact on the Companys consolidated results of operations or financial condition. The remaining aspects of SFAS No. 157 for which the effective date was deferred under FSP No. 157-2. Areas impacted by the deferral relate to nonfinancial assets and liabilities that are measured at fair value, but are recognized or disclosed at fair value on a nonrecurring basis. This deferral applies to such items as nonfinancial assets and liabilities initially measured at fair value in a business combination (but not measured at fair value in subsequent periods) or nonfinancial long-lived asset groups measured at fair value for an impairment assessment. The effects of these remaining aspects of SFAS No. 157 are to be applied to fair value measurements prospectively beginning January 1, 2009. The Company does not expect them to have a material impact on the Companys consolidated results of operations or financial condition. In December 2007, the FASB issued Statement of Financial Accounting Standards ("SFAS") No. 141R, "Business Combinations" ("SFAS 141R"), which replaces SFAS No. 141, "Business Combinations." SFAS 141R establishes principles and requirements for determining how an enterprise recognizes and measures the fair value of certain assets and liabilities acquired in a business combination, including noncontrolling interests, contingent consideration, and certain acquired contingencies. SFAS 141R also requires acquisition-related transaction expenses and restructuring costs be expensed as incurred rather than capitalized as a component of the business combination. SFAS 141R will be applicable prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. SFAS 141R would have an impact on accounting for any businesses acquired after the effective date of this pronouncement. 5 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 "Disclosures about Derivative Instruments and Hedging Activities  an amendment of FASB Statement No. 133 "("SFAS 161"). SFAS 161 changes the disclosure requirements for derivative instruments and hedging activities. Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under SFAS No. 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity's financial position, financial performance and cash flows. The guidance in SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. This Statement encourages, but does not require, comparative disclosures for earlier periods at initial adoption. At this time, management is evaluating the implications of SFAS 161 and has not yet determined its impact on the Companys financial statements. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles (SFAS 162). SFAS 162 is intended to improve financial reporting by identifying a consistent framework, or hierarchy, for selecting accounting principles to be used in preparing financial statements that are presented in conformity with U.S. generally accepted accounting principles. The guidance in SFAS 162 replaces that prescribed in Statement on Auditing Standards No. 69, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles , and becomes effective 60 days following the SECs approval of the Public Company Accounting Oversight Boards auditing amendments to AU Section 411, The Meaning of Present Fairly in Conformity with Generally Accepted Accounting Principles . The adoption of SFAS 162 will not have an impact on the Companys consolidated financial position, results of operations or cash flows. In May 2008, the FASB issued FASB Staff Position (FSP) APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement). This FSP clarifies that convertible debt instruments that may be settled in cash upon conversion (including partial cash settlement) are not addressed by paragraph 12 of APB Opinion No. 14, Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants . Additionally, this FSP specifies that issuers of such instruments should separately account for the liability and equity components in a manner that will reflect the entitys nonconvertible debt borrowing rate when interest cost is recognized in subsequent periods. This FSP is effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. The Company does not expect FSP APB 14-1 to have a material impact on its consolidated financial statements. In June 2008, the FASB issued FSP EITF 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities. This FSP addresses whether instruments granted in share-based payment transactions are participating securities prior to vesting and, therefore, need to be included in the earnings allocation in computing earnings per share (EPS) under the two-class method described in paragraphs 60 and 61 of FASB Statement No. 128, Earnings per Share. FSP EITF 03-6-1 is effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those years. The Company is in the process of determining the impact FSP EITF 03-6-1 will have on its consolidated financial statements. In October 2008, the FASB issued FASB Staff Position No. FAS 157-3, Determining the Fair Value of a Financial Asset in a Market That Is Not Active (FSP 157-3), which clarifies the application of SFAS 157 when the market for a financial asset is inactive. Specially, FSP 157-3 clarifies how (1) managements internal assumptions should be considered in measuring fair value when observable data are not present, (2) observable market information from an inactive market should be taken into account, and (3) the use of broker quotes or pricing services should be considered in assessing the relevance of observable and unobservable data to measure fair value. The guidance in FSP 157-3 was effective immediately including prior periods for which financial statements had not been issued. The implementation of this standard did not have a material impact on the Companys consolidated financial statements. Other accounting standards that have been issued or proposed by the FASB, the EITF, the SEC and or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. 6 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) Note 3  Inventories Inventories net of reserves are summarized as follows: (unaudited) Sept 30, Dec. 31, 2008 2007 Raw Materials $7,569 $9,169 Work in process 2,054 1,592 Finished Goods 7,706 10,823 17,329 21,584 Less current inventory (8,471) (8,572) 8,858 13,012 Less Reserve primarily for excess inventory (3,737) (7,144) $5,121 $5,868 Inventories are stated at the lower of cost, determined by the first-in, first-out ( FIFO ) method, or market. The Company periodically analyzes anticipated product sales based on historical results, current backlog and marketing plans. Based on these analyses, the Company anticipates that certain products will not be sold during the next twelve months. Inventories that are not anticipated to be sold in the next twelve months, have been classified as non-current. Approximately 43% of the non-current inventories are comprised of raw materials. The Company has established a program to use interchangeable parts in its various product offerings and to modify certain of its finished goods to better match customer demands. In addition, the Company has instituted additional marketing programs to dispose of the slower moving inventories. The Company continually analyzes its slow-moving, excess and obsolete inventories. Based on historical and projected sales volumes and anticipated selling prices, the Company establishes reserves. Products that are determined to be obsolete are written down to net realizable value. If the Company does not meet its sales expectations, these reserves are increased. The Company believes reserves are adequate and inventories are reflected at net realizable value. Note 4  Debt On August 6, 2008, the Company entered into a Revolving Credit, Term Loan and Security Agreement with Sovereign Business Capital ( Sovereign ), a division of Sovereign Bank ( Sovereign Agreement ), pursuant to which the Company obtained an $8,000 credit facility from Sovereign (the  Sovereign Financing ). The Sovereign Financing consists of (i) a $4,000 asset based revolving credit facility ( Revolver ) and (ii) a $4,000 term loan facility ( Term Loan ), each of which has a three year term. The amounts which may be borrowed under the Revolver are based on certain percentages of Eligible Receivables and Eligible Inventory, as such terms are defined in the Sovereign Agreement. The obligations of the Company under the Sovereign Agreement are secured by substantially all of the assets of the Company. Under the Sovereign Agreement, the Revolver bears interest at a rate per annum equal to the prime lending rate announced from time to time by Sovereign (Prime) plus 0.25% . The Term Loan bears interest at a rate per annum equal to Prime plus 0.50% . The Revolver terminates on August 5, 2011, at which time all outstanding borrowings under the Revolver are due. The Term Loan matures on August 5, 2011 and requires equal monthly principal payments of approximately $17,000 each, plus interest, with the remaining balance due at maturity. The loans are subject to a prepayment penalty if satisfied in full prior to the second anniversary of the effective date of the loans. 7 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) The Sovereign Agreement contains customary representations and warranties as well as affirmative and negative covenants, including certain financial covenants. The Sovereign Agreement contains customary events of default, including, among others, non-payment of principal, interest or other amounts when due. Proceeds from the Term Loan were used to refinance the Companys credit facility with National City Business Credit, Inc. ( NCBC ) and National City Bank (the  Bank ), to pay transaction costs, to provide working capital and for other general corporate purposes. As of September 30, 2008, the Company has not drawn any funds under the Revolver. Note 5  Discontinued Operations (Subscribers and passings in whole numbers) The accompanying financial statements for all periods presented have been presented to reflect the accounting of discontinued operations for the disposal of certain subsidiaries during the three and nine month periods ended September 30, 2008 and 2007. The Company classifies disposal of subsidiary in discontinued operations when the operations and cash flows of the subsidiary have been eliminated from ongoing operations and when the Company will not have any significant continuing involvement in the operation of the subsidiary after disposal. For purposes of reporting the operations of the subsidiary meeting the criteria of discontinued operations, the Company reports net revenue, gross profit and related selling, general and administrative expenses that are specifically identifiable to the subsidiary as discontinued operations. On December 15, 2006, the Company and BDR entered into a Membership Interest Purchase Agreement (" Purchase Agreement ") with DirecPath Holdings, LLC, a Delaware limited liability company (" DirecPath "), pursuant to which and on such date, the Company sold all of the issued and outstanding membership interests of BDR to DirecPath. Pursuant to the Purchase Agreement, DirecPath paid the Company an aggregate purchase price of $3,130 in cash, resulting in a gain of approximately $880 on the sale, after certain post-closing adjustments, including an adjustment for cash, an adjustment for working capital and adjustments related to the number of subscribers for certain types of services, all as of the closing date and as set forth in the Purchase Agreement. A portion of the purchase price, $465, is being held in an escrow account, and is included as part of the prepaid and other current assets, pursuant to an Escrow Agreement dated December 15, 2006, among the Company, DirecPath and U.S. Bank National Association, to secure the Companys indemnification obligations under the Purchase Agreement. The Company made the decision in 2008 to cease the operations of its wholly-owned subsidiary, Hybrid Networks, LLC ( Hybrid ), and liquidate its assets. The Company expects to wind down the operations of Hybrid during the fourth quarter of 2008. Hybrids business activities consisted of the operation of video, high-speed data and/or telephony systems ( Systems ) at four multi-dwelling unit communities under certain right-of-entry agreements ( ROE Agreements ). As part of the Companys on-going implementation of its strategic plan, management has continued to evaluate the impact and long-term viability of non-core business activities, including the continued operation of the Systems. The decision of the Board of Directors to discontinue Hybrids operations was based upon such evaluation and the current cash flow and operating losses of Hybrid. Based on this decision, the Company recognized net loss on disposal of approximately $290 related to the Hybrid fixed assets, which includes the ROE Agreements and the equipment necessary to operate the Systems, substantially all of which is installed at the applicable property locations. 8 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) The Company reflected the disposal of Hybrid and the results of its operations for the three and nine months ended September 30, 2008 and 2007, as a discontinued operation. Components of the loss from discontinued operations are as follows: Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Net sales $23 $35 $81 $116 Cost of goods sold 33 21 71 103 Gross profit (loss) (10) 14 10 13 General and administrative (8) 45 48 210 Net loss $(18) $(31) $(38) $(197) Note 6  Related Party Transactions On January 1, 1995, the Company entered into a consulting and non-competition agreement with James H. Williams who was a director of the Company until May 24, 2006 and who was also the largest stockholder until November 14, 2006. Under the agreement, Mr. Williams provides consulting services on various operational and financial issues and is currently paid at an annual rate of $186 but in no event is such annual rate permitted to exceed $200. Mr. Williams also agreed to keep all Company information confidential and not to compete directly or indirectly with the Company for the term of the agreement and for a period of two years thereafter. The initial term of this agreement expired on December 31, 2004 and automatically renews thereafter for successive one-year terms (subject to termination at the end of the initial term or any renewal term on at least 90 days notice). This agreement automatically renewed for a one-year extension until December 31, 2008. As of September 30, 2008 the Chief Executive Officer was indebted to the Company in the amount of $143, for which no interest has been charged. This indebtedness arose from a series of cash advances, the latest of which was advanced in February 2002 and is included in other assets at September 30, 2008 and December 31, 2007. In December 2007, the Company entered into an agreement to provide manufacturing, research and development and product support to Buffalo City Center Leasing, LLC ( Buffalo City ) for an electronic on-board recorder that Buffalo City is producing for Turnpike Global Technologies, LLC. The Company has received $326 and $1,051 in revenues from this Agreement during the three and nine months ended September 30, 2008, respectively. A director of the Company is also the managing member and a vice president of Buffalo City and may be deemed to control the entity which owns fifty percent (50%) of the membership interests of Buffalo City. 9 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements In addition to historical information, this Quarterly Report contains forward-looking statements relating to such matters as anticipated financial performance, business prospects, technological developments, new products, research and development activities and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Companys actual results and experience to differ materially from the anticipated results or other expectations expressed in the Companys forward-looking statements. The risks and uncertainties that may affect the operation, performance, development and results of the Companys business include, but are not limited to, those matters discussed herein in the section entitled Item 2 - Managements Discussion and Analysis of Financial Condition and Results of Operations. The words believe, expect, anticipate, project and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect managements analysis only as of the date hereof. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including without limitation, the Companys Annual Report on Form 10-K for the year ended December 31, 2007 (See Item 1  Business; Item 1A  Risk Factors; Item 3  Legal Proceedings and Item 7  Managements Discussion and Analysis of Financial Condition and Results of Operations). General The Company is principally a designer, manufacturer and supplier of a comprehensive line of electronics and systems equipment, primarily for the cable television industry (both franchise and private cable). Over the past few years, the Company has also introduced equipment and innovative solutions for the high-speed transmission of data and the provision of telephony services in multiple dwelling unit applications. The Companys products are used to acquire, distribute and protect the broad range of communications signals carried on fiber optic, twisted pair, coaxial cable and wireless distribution systems. These products are sold to customers providing an array of communications services, including television, high-speed data (Internet) and telephony, to single family dwellings, multiple dwelling units ( MDUs ), the lodging industry and institutions such as hospitals, prisons, schools and marinas. The Companys principal customers are cable system operators (both franchise and private cable), as well as contractors that design, package, install and in most instances operate, upgrade and maintain the systems they build, including institutional and lodging/hospitality operators. A key component of the Companys strategy is to leverage its reputation across a broad product line, offering one-stop shop convenience to private cable and franchise cable system operators and delivering products having a high performance-to-cost ratio. The Company continues to expand its core product lines (headend and distribution), to maintain its ability to provide all of the electronic equipment necessary to build small cable systems and much of the equipment needed in larger systems for the most efficient operation and highest profitability in high density applications. The Company has also divested its interests in certain non-core businesses as part of its strategy to focus on the efficient operation of its core businesses. Over the past several years, the Company expanded beyond its core business by acquiring private cable television systems (BDR Broadband, LLC and Hybrid Networks, LLC). However, as part of its strategy to focus on its core business, the Company sold its interests in BDR Broadband, LLC during 2006, and the Company decided to cease the operations of Hybrid Networks, LLC during 2008. These dispositions are described in more detail below, along with other recent transactions affecting the Company. On December 15, 2006, the Company completed the divesture of its wholly-owned subsidiary, BDR Broadband, LLC ( BDR ), through the sale of all of the issued and outstanding membership interests of BDR to DirecPath Holdings, LLC, a Delaware limited liability company (" DirecPath "), which is a joint venture between Hicks Holdings LLC and The DIRECTV Group, Inc. This sale took place pursuant to a Membership Interest Purchase Agreement (" Purchase Agreement "). Pursuant to the Purchase Agreement, DirecPath paid the Company an aggregate purchase price of approximately $3,130,000 in cash, resulting in a gain of approximately $880,000 on the sale, after certain post-closing adjustments. A portion of the purchase price, $465,000, is being held in an escrow account, and is included as part of the prepaid and other current assets, pursuant to an Escrow Agreement dated December 15, 2006, among the Company, DirecPath and U.S. Bank National Association, to secure the Companys indemnification obligations under the Purchase Agreement. 10 In addition, in connection with the divestiture transaction, on December 15, 2006, the Company entered into a Purchase and Supply Agreement with DirecPath, LLC (" DPLLC "), a wholly-owned subsidiary of DirecPath, pursuant to which DPLLC will purchase $1,630,000 of products from the Company, subject to certain adjustments, over a period of three years. DPLLC purchased $404,000 of equipment from the Company in 2007 and $48,000 of equipment during the first nine months of 2008. It is also anticipated that the Company will provide DirecPath with certain systems engineering and technical services. The Company made the decision in 2008 to cease the operations of its wholly-owned subsidiary, Hybrid Networks, LLC ( Hybrid ), and liquidate its assets. The Company expects to wind down the operations of Hybrid during the fourth quarter of 2008. Hybrids business activities consist of the operation of video, high-speed data and/or telephony systems ( Systems ) at four multi-dwelling unit communities under certain right-of-entry agreements ( ROE Agreements ). As part of the Companys on-going implementation of its strategic plan, management has continued to evaluate the impact and long-term viability of non-core business activities, including the continued operation of the Systems. The decision of the Board of Directors to discontinue Hybrids operations was based upon such evaluation and the current cash flow and operating losses of Hybrid. Hybrid had revenues of $148,000 and $177,000 and net losses of $249,000 and $368,000 in 2007 and 2006, respectively. The results of operations of Hybrid are reflected as discontinued operations in the consolidated statement of operations included in this Quarterly Report on Form 10-Q. Based on this decision, the Company recognized net loss on disposal of approximately $290,000 related to the Hybrid fixed assets, which includes the ROE Agreements and the equipment necessary to operate the Systems, substantially all of which is installed at the applicable property locations. One of the Companys recent initiatives is to manufacture products in the Peoples Republic of China ( PRC ) in order to reduce the Companys manufacturing costs and allow a more aggressive marketing program in the private cable market. The Companys manufacturing initiative in the PRC entails a combination of contract manufacturing agreements and purchasing agreements with key PRC manufacturers that can most fully meet the Companys needs. In early 2007, the Company entered into a manufacturing agreement with a core contract manufacturer in the PRC that will govern its production of certain of the Companys high volume and complex products upon the receipt of purchase orders from the Company. This ongoing transition is being implemented in phases over the next several years with the goal that it will ultimately relate to products representing a significant portion of the Companys net sales. The first products were produced in the PRC during the fourth quarter of 2007. On February 27, 2006 (the  Effective Date ), the Company entered into a series of agreements related to its MegaPort ä line of high-speed data communications products. As a result of these agreements, the Company expanded its distribution territory, favorably amended certain pricing and volume provisions and extended by 10 years the term of the distribution agreement for its MegaPort ä product line. These agreements also require the Company to guaranty payment due by Shenzhen Junao Technology Company Ltd. ( Shenzhen ) to Octalica, Ltd. ( Octalica ), in connection with Shenzhens purchase of T.M.T.-Third Millennium Technology Limited ( TMT ) from Octalica. In exchange for this guaranty, MegaPort Technology, LLC ( MegaPort ), a wholly-owned subsidiary of the Company, obtained an assignable option (the  Option ) to acquire substantially all of the assets and assume certain liabilities of TMT on substantially the same terms as the acquisition of TMT by Shenzhen from Octalica. The purchase price for TMT and, therefore, the amount and payment terms guaranteed by the Company is the sum of $383,150 plus an earn-out. The earn-out will not exceed 4.5% of the net revenues derived from the sale of certain products during a period of 36 months commencing after the sale of certain specified quantities of TMT inventory following the Effective Date. The cash portion of the purchase price was payable (i) $22,100 on the 120 th day following the Effective Date, (ii) $22,100 on the last day of the twenty-fourth month following the Effective Date, and (iii) $338,950 commencing upon the later of (A) the second anniversary of the Effective Date and (B) the date after which certain volume sales targets for each of the MegaPort
